UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                 No. 02-7152



SAMMY W. COMPTON,

                                                   Plaintiff - Appellant,

             versus


LARRY JARVIS,         Warden,   Bland   Correctional
Center,

                                                    Defendant - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. Samuel G. Wilson, Chief District
Judge. (CA-02-751-7)


Submitted:    October 10, 2002                 Decided:   October 21, 2002


Before WILLIAMS, KING, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Sammy W. Compton, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

       Sammy W. Compton seeks to appeal the district court’s order

denying as untimely his petition filed under 28 U.S.C. § 2254

(2000).   We have reviewed the record and dismiss the appeal for the

reasons stated by the district court.      See Compton v. Jarvis, No.

CA-02-751-7 (W.D. Va. July 22, 2002).           We deny a certificate of

appealability.    See 28 U.S.C. § 2253(c) (2000).        We dispense with

oral   argument   because   the   facts   and    legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                                DISMISSED




                                    2